—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting her upon her plea of guilty of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]). We reject the contention of defendant that County Court erred in summarily denying her request for assignment of new counsel. Defendant indicated during the plea colloquy that she had discussed the matter fully with assigned counsel and that she was “satisfied with his advice and counsel”. The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Ontario County Court, Harvey, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Pine, J. P., Wisner, Pigott, Jr., Hurlbutt and Scudder, JJ.